Appellate Case: 21-6115     Document: 010110626364         Date Filed: 01/03/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             January 3, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  AMINU INUWA,

        Petitioner - Appellant,

  v.                                                           No. 21-6115
                                                        (D.C. No. 5:21-CV-00440-C)
  LONNIE LAWSON, Warden,                                       (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

        Aminu Inuwa, a state prisoner proceeding pro se,1 petitioned for relief under

 28 U.S.C. § 2241. The district court adopted the magistrate judge’s recommendation to

 dismiss the petition without prejudice. To appeal this ruling, Mr. Inuwa seeks a

 certificate of appealability (“COA”) under 28 U.S.C. § 2253(c)(1)(A). See Montez v.

 McKinna, 208 F.3d 862, 867-68 & n.6 (10th Cir. 2000) (a state prisoner bringing a

 § 2241 claim must obtain a COA before being heard on the merits of the appeal).

 Exercising jurisdiction under 28 U.S.C. § 1291, we deny a COA and dismiss the matter.


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Because Mr. Inuwa appears pro se, “we liberally construe his filings, but we will
 not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 21-6115     Document: 010110626364          Date Filed: 01/03/2022      Page: 2



                                    I. BACKGROUND

        Mr. Inuwa is serving a 23-year sentence for his 2007 convictions for robbery with

 a firearm and possession of a firearm by a convicted felon. In his § 2241 petition, he

 claimed the warden’s failure to apply earned good-time credits to his sentence violated

 the Fifth and Fourteenth Amendments to the Constitution.

        The magistrate judge held that Mr. Inuwa had no due process liberty interest in

 earned credits because they may not be applied to his sentence for robbery with a firearm

 under Oklahoma law until April 10, 2026, when he will have served 85 percent of his

 sentence. Inuwa v. Lawson, 2021 WL 3892751, at *1-2 (W.D. Okla. July 28, 2021); see

 Okla. Stat. tit. 21, § 13.1(8). The magistrate judge recommended dismissal without

 prejudice because, without a liberty interest, Mr. Inuwa has not suffered a due process

 violation. Inuwa, 2021 WL 3892751, at *2.

        The district court adopted the recommendation and dismissed this matter without

 prejudice. Inuwa v. Lawson, 2021 WL 3906984 (W.D. Okla. Aug. 31, 2021). It also

 denied a COA. Dist. Ct. Doc. at 23.

                                      II. DISCUSSION

        To obtain a COA, a petitioner generally must make “a substantial showing of the

 denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), by “showing that reasonable

 jurists could debate whether . . . the petition should have been resolved in a different

 manner or that the issues presented were adequate to deserve encouragement to proceed

 further,” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted).



                                               2
Appellate Case: 21-6115      Document: 010110626364          Date Filed: 01/03/2022      Page: 3



        In his brief, Mr. Inuwa argues that amendments to Oklahoma law in 2015 show he

 has a liberty interest in his earned credits. Aplt. Br., Attachment at 1, 3, 4, 6, 8 n.1. The

 district court rejected this argument, stating Mr. Inuwa “does not identify what law

 changed, and the Court’s research has uncovered no change in [the] laws cited by

 Petitioner that would alter the result reached by [the magistrate judge].” Inuwa, 2021

 WL 3906984, at *1. Here, Mr. Inuwa again does not point to a specific change in the

 statute that would alter the result.

        Okla. Stat. tit. 21, § 13.1(8) provides that

               Persons convicted of . . . [r]obbery with a dangerous weapon .
               . . shall be required to serve not less than eighty-five percent
               (85%) of any sentence of imprisonment imposed by the
               judicial system prior to becoming eligible for consideration
               for parole. Persons convicted of [this offense] shall not be
               eligible for earned credits or any other type of credits which
               have the effect of reducing the length of the sentence to less
               than eighty-five percent (85%) of the sentence imposed.

 In a footnote at the end of his brief, Mr. Inuwa states, “In approx. 2015, in an effort to

 reduce prison overcrowding, at the behest of former Oklahoma Gov. Mary Fallin[,] Okla.

 Stat. tit[.] 21 § 13.1 was amended by the Okla. State Legislature making certain crimes

 eligible to receive earned sentence credits.” Aplt. Br., Attachment at 8 n.1. But

 according to the Oklahoma Statutes Annotated (2018 and 2021 Cum. Suppl.), the only

 amendments in 2015 were to §§ 13.1(10) and 13.1(16), not § 13.1(8), and those

 amendments did not affect the 85 percent language.

        Also in his brief, Mr. Inuwa quotes from an Oklahoma Department of Corrections

 provision on sentence administration, which appears under the heading “Conditions


                                                3
Appellate Case: 21-6115       Document: 010110626364         Date Filed: 01/03/2022      Page: 4



 Where Credits Are Restricted or Not Awarded” and tracks the statutory language quoted

 above:

                 Effective March 1, 2000, 21 O.S., Section 13.1 provided that
                 inmates who are convicted of certain crimes must serve
                 eighty-five percent (85%) of their sentence of imprisonment
                 before becoming eligible for parole consideration and shall
                 not be eligible for earned credits or any other type of credits
                 which have the effect of reducing the length of the sentence to
                 less than 85% of the sentence imposed. Therefore inmates
                 serving a sentence for any of the crimes listed below
                 committed on or after March 1, 2000 are eligible to earn
                 credits during the first 85 [percent] of the sentence; however,
                 said credits will not be applied towards the sentence until the
                 inmate has served 85% of said sentence.

 Oklahoma Department of Corrections, “Sentence Administration, Section-06

 Classification and Case Management, OP-060211” II.D.1.c. (effective date Oct. 15,

 2020) (attached to Appellant’s brief). The provision then lists the “affected crimes,”

 which include “Robbery with a Dang. Weapon, 21 O.S. § 801 (eff. 3/1/2000),” id., one of

 Mr. Inuwa’s conviction offenses.

          This administrative provision does not help Mr. Inuwa. It states that he “shall not

 be eligible for earned credits or any other type of credits which have the effect of

 reducing the length of the sentence to less than 85% of the sentence imposed.” This

 passage is consistent with the district court’s conclusion that he lacks a state-law-

 recognized liberty interest. But even if the statute and administrative provision could be

 read to establish a liberty interest in earned credits, the next passage of the administrative

 provision shows Mr. Inuwa has not been deprived of them: “Therefore inmates serving a

 sentence for any of the crimes listed below committed on or after March 1, 2000 are


                                               4
Appellate Case: 21-6115       Document: 010110626364           Date Filed: 01/03/2022       Page: 5



 eligible to earn credits during the first 85 [percent] of the sentence; however, said credits

 will not be applied towards the sentence until the inmate has served 85% of said

 sentence.”

        Mr. Inuwa argues that “even if the credits are withheld until 85% completion and

 as the Court[’]s [r]uling seems to infer, the fact still remains that a ‘deprivation’ is still

 imminent and will occur because these credits are a vested right, due to the fact petitioner

 has earned them in accordance with the law(s).” Aplt. Br., Attachment at 6-7. This

 argument fails because the administrative provision states only that “credits will not be

 applied . . . until the inmate has served 85% of said sentence,” and Mr. Inuwa has made

 no showing that, once he has served 85 percent of his sentence, his earned credits will not

 be applied. He thus has not shown an imminent deprivation, let alone a deprivation at all

 that would constitute a violation of his due process rights. See U.S. Const. amend. XIV,

 § 1 (prohibiting deprivation of a liberty interest).

                                      III. CONCLUSION

        For the foregoing reasons, we conclude that Mr. Inuwa has not demonstrated that

 reasonable jurists would debate the correctness of the district court’s rejection of Mr.

 Inuwa’s due process claim and its dismissal of his § 2241 petition. We therefore deny his

 request for a COA and dismiss this matter. We also deny his request to proceed in forma

 pauperis.


                                                 Entered for the Court

                                                 Scott M. Matheson, Jr.
                                                 Circuit Judge

                                                 5